DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is display comprising: 5a pixel array including multiple pixel circuits, each of the multiple pixel circuits connected to an emission-control line, a data line, a scan line, and an anode reset line; an emission-control driver configured to generate and supply an emission- control signal, through the emission-control line, to the one or more pixel circuits of the 10multiple pixel circuits, the emission-control signal configured to produce a first emission cycle and a second emission cycle, a data-line driver configured to generate and supply a data signal, through the data line, to each the one or more pixel circuits of the multiple pixel circuits during at least one of the first emission cycle or the second emission cycle; 15a scan-line driver configured to generate and supply a scan signal, through the scan line, to the one or more pixel circuits of the multiple pixel circuits during at 20least one of the first emission cycle or the second emission cycle; and the scan-line driver further configured to: generate and supply an anode reset signal during the second emission cycle, through the scan line or an anode reset line, to the one or more pixel circuits of the multiple pixel circuits, the anode reset signal configured to: Page 2 of 8Application No.: 17/394,953Docket No.: 30274200US reset, during a display-frame period, an anode voltage of the one or more pixel circuits of the multiple pixel circuits to a reset voltage less than a threshold voltage, the reset of the anode voltage being delayed until the second emission cycle effective 5to decrease a delay in an emission of light by the one or more of the multiple pixel circuits.  The closest prior art Yang et al. (US 11,271,181) discloses a display comprising: a pixel array including multiple pixel circuits, each of the pixel circuits connected to a data line, emission-control line, scan line, and anode reset line; a data-line driver configured to generate and supply a data signal, through the data line, to each pixel circuit of the multiple pixel circuits; an emission-control driver configured to generate and supply an emission-control signal, through the emission-control line, to each pixel circuit of the multiple pixel circuits; a scan-line driver configured to generate and supply a scan signal, through the scan line, to each pixel circuit of the multiple pixel circuits; and the scan-line driver further configured to: generate and supply an anode reset signal, through the scan line or an anode reset line, to one or more of the multiple pixel circuits, the anode reset signal configured to: reset, during a display-frame period, an anode voltage of the one or more of the multiple pixel circuits to a reset voltage less than a threshold voltage, the reset delayed by a partial display-frame period and effective to decrease a delay in an emission of light by the one or more of the multiple pixel circuits.  However, none of the cited prior art alone or in combination teach or suggest the limitation of the scan-line driver further configured to: generate and supply an anode reset signal during the second emission cycle, through the scan line or an anode reset line, to the one or more pixel circuits of the multiple pixel circuits, the anode reset signal configured to: Page 2 of 8Application No.: 17/394,953Docket No.: 30274200US reset, during a display-frame period, an anode voltage of the one or more pixel circuits of the multiple pixel circuits to a reset voltage less than a threshold voltage, the reset of the anode voltage being delayed until the second emission cycle effective 5to decrease a delay in an emission of light by the one or more of the multiple pixel circuits.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628